PARKER, Judge.
Appellant contends the trial judge erred in failing to instruct the jury on the law applicable to the defense of alibi. In this there was no error. The evidence did not raise the defense of alibi. Defendant’s testimony that he was playing poker with the victims of the robbery served to explain how he came into possession of their money and the watch. It did not serve to place defendant at such a distance from the victims and the scene of the robbery as to raise a question whether he could have been present at the time and place that they testified the robbery occurred. On conflicting evidence the jury believed the testimony of the State’s witnesses rather than the testimony of the defendant and his codefendant. This was their province.
Next, defendant contends his rights were violated at the time of his arrest when the arresting officer refused his request that he be taken immediately back to Shaw’s Cafe so that he might obtain witnesses on the spot to prove that he had been *123there playing cards. However, under the circumstances disclosed by the evidence in this case we find no violation of defendant’s rights when the officer took him and his codefendant immediately to jail rather than on a search for witnesses. Indeed, it may have been imprudent for the officer to have done otherwise. Futhermore, the record discloses that within four days after defendant’s arrest counsel was appointed to represent him, and nothing in the record suggests that he did not have the full assistance of his counsel in seeking and interviewing witnesses in his behalf.
We have carefully examined all of defendant’s remaining assignments of error and find them without merit.
No error.
Judges Campbell and Morris concur.